



PAR PACIFIC HOLDINGS, INC.
SEVERANCE PLAN FOR SENIOR OFFICERS
SECTION 1.GENERAL
1.1    Plan Name and Effective Date. The name of the Plan is the Par Pacific
Holdings, Inc. Severance Plan for Senior Officers. The Plan shall be effective
as of March 7, 2017 (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to provide for severance benefits to
certain specified senior officers whose employment with the Company Group is
involuntarily terminated. This Plan is intended to be the exclusive means by
which the Company Group provides eligible employees with severance benefits
except to the extent different benefits are provided in written agreements
signed by authorized representatives of the Company Group.
SECTION 2.    DEFINITIONS
Terms not otherwise defined throughout the Plan shall be defined as follows:
2.1    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person. The term
“control” includes, without limitation, the possession, directly or indirectly,
of the power to direct the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
2.2    “Beneficiary” shall mean the beneficiary or beneficiaries designated in
accordance with Section 7 to receive the amount, if any, payable under the Plan
upon the death of an Executive.
2.3    “Board” means the Board of Directors of the Company.
2.4    A “Change in Control” means any of the following events occurring with
respect to the Company:
(a)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the beneficial owner (except that a Person shall be deemed to be
the beneficial owner of all shares of stock that any such Person has the right
to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
(60)-day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section 2.4) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(c)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(d)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this paragraph (d)
shall not be deemed a Change in Control unless and until such transaction is
consummated.
2.5    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable notices, rulings and regulations promulgated thereunder.
2.6    “Committee” means the Board or, if so appointed by the Board, the
Compensation Committee of the Board or any other committee duly appointed by the
Board to administer the Plan, which such committee may be one or more persons.
2.7    “Company” means Par Pacific Holdings, Inc., a Delaware corporation, or
any successor corporation thereto.
2.8    “Company Group” shall mean, collectively or individually, as the context
requires, the Company and each of its Subsidiaries and Affiliates. When
referring to the employment of an Executive with the Company Group (or the
termination of such employment), references to Company Group shall be deemed to
refer to the member thereof that employs such Executive, as appropriate in the
context.
2.9    “Disability” means:
(a)    in the case where the Executive has a written employment agreement with
the Company Group, the definition for such term set forth in such employment
agreement as in effect; and
(b)    in all other cases, an Executive’s inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities for a
period of ninety (90) days during any twelve-month period as determined by the
Company.
2.10    “Discharge or Discharged for Cause” shall mean, with respect to an
Executive, unless otherwise specifically defined in an employment agreement
between the Executive and the Company Group, a Discharge from Employment by
reason of any one or more of the following:
(a)    the Executive’s theft or falsification of any Company Group documents or
records or property;
(b)    the Executive’s improper use or disclosure of the Company Group’s
confidential or proprietary information;
(c)    any action by the Executive which has a material detrimental effect on
the Company Group’s reputation or business as determined by the Committee;
(d)    the Executive’s material failure or inability to perform any reasonable
assigned and lawful duties after written notice from the Company Group of, and
the Executive’s failure or inability to cure within ten (10) business days, such
failure or inability;
(e)    any material breach by the Executive of any employment or service
agreement between the Executive and the Company Group, if applicable, which
breach is not cured pursuant to the terms of such agreement, if applicable;
(f)    the Executive’s conviction (including any plea of guilty or nolo
contendere) of any felony or any criminal violation involving fraud,
embezzlement, misappropriation, dishonesty, the misuse or misappropriation of
money or other property or any other crime which has or would reasonably be
expected to have an adverse effect on the business or reputation of the Company
Group; or
(g)    a material breach by the Executive of the policies and procedures of the
Company Group.
2.11    “Discharge from Employment” shall mean the termination by the Company
Group of the Executive’s employment which results in the Executive no longer
being employed by any member of the Company Group.
2.12    “Discharge or Discharged without Cause” shall mean, with respect to an
Executive, a Discharge from Employment other than a Discharge for Cause.
2.13    “Effective Date” shall have the meaning set forth in Section 1.1.
2.14    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, and any applicable notices, rulings and regulations promulgated
thereunder.
2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.16    “Executive” means an individual directly employed by the Company Group
on a regular, full-time basis and, with respect to the Company, who is the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, a
Senior Vice President of M&A, or General Counsel.
2.17    “Good Reason” means, with respect to an Executive, that such Executive
shall have resigned from employment with the Corporation following the
occurrence of one or more of the events set forth in clauses (a) through (d)
below without such Executive’s prior written consent, provided, that, in
connection with any event or events specified in clauses (a) through (d) below,
(i) such Executive shall have first delivered written notice to the Corporation
of such Executive’s intention to resign from employment due to one or more of
such events, which notice specifies in reasonable detail the circumstances
claimed to provide the basis for such resignation, and (ii) such event or events
are not cured by the Corporation within thirty (30) days following delivery of
such written notice:
(a)    any diminution in such Executive’s base annual compensation;
(b)    any removal from such Executive’s position or any material diminution in
such Executive’s authority, duties, or responsibilities;
(c)    a material change in the geographic location of such Executive’s
principal office with the Corporation; or
(d)    any material breach by the Corporation of its obligations under this
Agreement or any other agreement between such Executive and the Corporation.
2.18    “Person” means any partnership, corporation, limited liability company,
group, trust or other legal entity.
2.19    “Plan” shall mean this Par Pacific Holdings, Inc. Severance Plan for
Senior Officers, as it may be amended from time to time.
2.20    “Plan Administrator” shall be set forth in Section 6.1 of the Plan.
2.21    “Resignation” shall mean, with respect to any Executive, the termination
by the Executive of such Executive’s employment with the Company Group,
including due to the Executive’s death or Disability.
2.22    “Resignation for Good Reason” shall mean, with respect to any Executive,
a Resignation due to “Good Reason.”
2.23    “Resignation without Good Reason” shall mean, with respect to any
Executive, any Resignation other than a Resignation for Good Reason.
2.24    “Subsidiary” means any corporation (whether now or hereafter existing)
which constitutes a “subsidiary” of the Company, as defined in Code
Section 424(f).
SECTION 3.    SEVERANCE BENEFITS
3.1    Eligibility for Severance Benefits. Except as otherwise set forth in
Section 4 or Section 5.2, an Executive shall be eligible for severance benefits
set forth in Section 3.2, if:
(a)    The Executive is Discharged without Cause or the Executive submits a
Resignation for Good Reason which is not cured by the Company within thirty (30)
days of delivery of notice specifying the circumstances providing the basis for
such Resignation;
(b)    The Executive signs a general release, subject to the condition that
severance payments under the Plan be made and provided to the Executive, waiving
any employment related claims against the Company Group in a form provided by
the Plan Administrator that is substantially similar to the form provided in
Schedule A to the Plan, and the Executive does not revoke such general release
during the time permitted; and
(c)    The Executive continues to comply with all restrictive covenants and
continuing obligations to the Company Group to which he or she is bound,
including but not limited to the restrictive covenants set forth in the general
release described in Section 3(b) above.
An Executive shall be ineligible for payments and benefits under the Plan
pursuant to Section 3.2 or otherwise if the Executive submits a Resignation
without Good Reason, or is Discharged for Cause.
3.2    Payment of Severance Benefits. If an Executive meets all of the
eligibility requirements set forth in Section 3.1, then subject to Section 5.2,
the Company shall provide the Executive with the following severance benefits:
(a)    payment of one (1) year’s base annual compensation in effect at the time
of the Executive’s Discharge without Cause or Resignation for Good Reason; and
(b)    payment of the average annual bonus paid to the Executive over the three
years prior to the Executive’s Discharge without Cause or Resignation for Good
Reason, provided, however, that if the Executive was not employed with the
Company Group for three years prior to such Discharge without Cause or
Resignation for Good Reason, the Executive’s current target bonus shall be
imputed for such unserved periods.
3.3    Timing of Payment of Severance Benefits. Subject to Section 3.1 and
Section 10, any amounts payable pursuant to Sections 3.2(a) and (b) above shall
be made in installments payable over twelve (12) months following the effective
date of the Executive’s Discharge without Cause or Resignation for Good Reason
in accordance with the Company’s normal payroll practices; provided, however,
that the first payment will not be paid until the first payroll date following
the sixtieth (60th) day after the effective date of such Discharge without Cause
or Resignation for Good Reason and the first payment will include all payments
that otherwise would have been made within that period.
SECTION 4.    CHANGE IN CONTROL BENEFITS
4.1    Eligibility for Change in Control Benefits. Notwithstanding anything in
Section 3 to the contrary, an Executive shall be eligible for the benefits set
forth in Section 4.2 (in lieu of the benefits set forth in Section 3.2), if:
(a)    The Executive was actively at work, or on an approved temporary leave of
absence, with the Company Group immediately prior to a Change in Control;
(b)    The Executive is Discharged without Cause or the Executive submits a
Resignation for Good Reason, within the 24-month period following the Change in
Control;
(c)    The Executive signs a general release, subject to the condition that
payments and benefits under the Plan be made and provided to the Executive,
waiving any employment related claims against the Company Group in a form
provided by the Plan Administrator that is substantially similar to the form
provided in Schedule A to the Plan and the Executive does not revoke such
general release during the time permitted; and
(d)    The Executive continues to comply with all restrictive covenants and
continuing obligations to the Company Group to which he or she is bound,
including but not limited to the restrictive covenants set forth in the general
release described in Section 4(c) above.
An Executive shall be ineligible for payments and benefits under the Plan
pursuant to Section 4.2 or otherwise if the Executive submits a Resignation
without Good Reason, or is Discharged for Cause.
4.2    Payment of Change in Control Benefits. If an Executive meets all of the
eligibility requirements set forth in Section 4.1, then subject to Section 5.2,
the Company shall provide the Executive with the following benefits in lieu of
the severance benefits described in Section 3.2:
(a)    payment of a number of months of base annual compensation in effect at
the time of the Executive’s Discharge without Cause or Resignation for Good
Reason, in accordance with the following:
(i)    for the Chief Executive Officer of the Company – twenty-four (24) months;
and
(ii)    for all Executives other than the Chief Executive Officer of the Company
– eighteen (18) months;
(b)    payment of the average annual bonus paid to the Executive over the three
years prior to the Executive’s Discharge without Cause or Resignation for Good
Reason, provided, however, that if the Executive was not employed with the
Company Group for three years prior to such Discharge without Cause or
Resignation for Good Reason, the Executive’s current target bonus shall be
imputed for such unserved periods; and
(c)    accelerated vesting of the Executive’s outstanding unvested equity
awards, so that such awards shall be 100% vested as of the date of the
Executive’s Discharge without Cause or Resignation for Good Reason.
4.3    Timing of Payment of Change in Control Benefits. Subject to Section 10,
any amounts payable pursuant to Sections 4.2(a) and (b) above shall be made in
one lump sum payment upon the effective date of the Executive’s Discharge
without Cause or Resignation for Good Reason in accordance with the Company’s
normal payroll practices.
4.4    Limitations on Change in Control Payments.
(a)     If the aggregate of all amounts and benefits due to the Executive (or
his or her Beneficiaries), under this Plan or any other agreement, plan,
program, policy or arrangement (a “Company Arrangement”) (or any payments,
benefits or entitlements by or on behalf of any person that effectuates a
related transaction) (collectively, “Change in Control Benefits”), would cause
the Executive to have “parachute payments” as such term is defined in and under
Code Section 280G(b)(2) and would result in the imposition of excise taxes
pursuant to Code Section 4999 (“Excise Tax”), the Company will reduce (or cause
to be reduced) any such payments and benefits so that the Value of all Change in
Control Benefits, in the aggregate, equals the Safe Harbor Amount minus
$1,000.00, but only if, by reason of such reduction, the Net After-Tax Benefit
shall exceed the Net After-Tax Benefit if such reduction were not made (a
“Required Reduction”). The determinations with respect to this paragraph (a)
shall be made by an independent auditor (the “Auditor”) paid by the Company. The
Auditor shall be a nationally-recognized United States public accounting firm
chosen, and paid for, by the Company and approved by the Executive (which
approval shall not be unreasonably withheld or delayed). Notwithstanding any
provision to the contrary in this Plan or in any other applicable Company
Arrangement, any Required Reduction shall be implemented as follows: first, by
reducing any bonus payments to be made to the Executive under this Plan; second,
by reducing any salary continuation payments to be made to the Executive under
this Plan; third, by reducing any other cash payments that the Executive is
entitled to receive; fourth, by cancelling any outstanding equity-based
compensation awards that would otherwise constitute parachute payments and that
are subject to performance vesting (“Performance-Based Equity”), the performance
goals for which have not been met prior to the occurrence of the event giving
rise to the Change in Control Benefits; and fifth, cancelling any other payments
due to the Executive. In the case of the reductions to be made pursuant to each
of the above-mentioned clauses, the payment and/or benefit amounts to be
reduced, and the acceleration of vesting to be cancelled, shall be reduced or
cancelled in the inverse order of their originally scheduled dates of payment or
vesting, as applicable, and shall be so reduced (x) only to the extent that the
payment and/or benefit otherwise to be paid, or the vesting of the award that
otherwise would be accelerated, would be treated as a “parachute payment” within
the meaning Code Section 280G(b)(2)(A) of the Code, and (y) only to the extent
necessary to achieve the Required Reduction.
(b)    It is possible that after the determinations and selections made pursuant
to the above paragraph (a), the Executive will receive Change in Control
Benefits that are, in the aggregate, either more or less than the limitations
provided in paragraph (a) above (hereafter referred to as an “Excess Payment” or
“Underpayment”, respectively). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
the Executive shall refund the Excess Payment to the Company promptly on demand,
together with an additional payment in an amount equal to the product obtained
by multiplying the Excess Payment times the applicable annual federal rate (as
determined in and under Code Section 1274(d)), or such higher rate as is
necessary to ensure that the Change in Control Benefits are less than the Safe
Harbor Amount, times a fraction whose numerator is the number of days elapsed
from the date of the Executive’s receipt of such Excess Payment through the date
of such refund and whose denominator is three hundred sixty-five (365). In the
event that it is determined (x) by a court of competent jurisdiction, or (y) by
the Auditor upon request by the Executive or the Company, that an Underpayment
has occurred, the Company shall pay an amount equal to the Underpayment to the
Executive within ten (10) days of such determination together with an additional
payment in an amount equal to the product obtained by multiplying the
Underpayment times the applicable annual federal rate (as determined in and
under Code Section 1274(d)) times a fraction whose numerator is the number of
days elapsed from the date of the Underpayment through the date of such payment
and whose denominator is three hundred sixty-five (365).
(c)    All determinations made by the Auditor under this Section 4.4 shall be
binding upon the Company and the Executive and shall be made as soon as
reasonably practicable following the event giving rise to the Change in Control
Benefits, or such later date on which a Change in Control Benefit has been paid
or a request or demand has been made.
(d)    Definitions. The following terms shall have the following meanings for
purposes of this Section 4.4.
(i)    “Net After-Tax Benefit” means the present value (as determined in
accordance with Code Section 280G(d)(4)) of the Change in Control Benefits net
of all taxes imposed on the Executive with respect thereto under Code Sections 1
and 4999 and under applicable state and local laws, determined by applying the
highest marginal rate under Code Section 1 and under state and local laws which
applied to the Executive’s taxable income for the immediately preceding taxable
year, or such other rate(s) as the Executive certifies are likely to apply to
the Executive in the relevant tax year(s).
(ii)    “Value of a Change in Control Benefit” means the present value as of the
date of the change in control for purposes of Code Section 280G of the portion
of such Change in Control Benefit that constitutes a “parachute payment” under
Code Section 280G(b)(2) and its implementing regulations, as determined by the
Auditor for purposes of determining whether and to what extent the Excise Tax
will apply to such Change in Control Benefit.
(iii)    “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Code Section 280G(b)(3) and its implementing regulations.
SECTION 5.    ADJUSTMENTS
5.1    Death Prior to Full Payment. If an Executive dies, after becoming
eligible for, but before receiving, any payment due under the Plan, such payment
shall be paid to the Executive’s Beneficiary.
5.2    Payments Offset by Severance Payments in Employment Agreement. Any
payment made under the Plan to an Executive pursuant to Section 3.2 or
Section 4.2 shall be offset by any severance payments due to such Executive
under any employment agreement or change in control agreement between the
Executive and the Company Group and any severance payments required by Federal
or state law (including pursuant to the Worker Adjustment and Retraining
Notification Act).
5.3    Retirement Benefits. In addition to any amounts payable to the Executive
under Section 3.2 or Section 4.2, following the Executive’s Discharge from
Employment or Resignation, the Executive shall be entitled to receive all
benefits payable to the Executive, if any, under any plan or agreement relating
to retirement benefits.
SECTION 6.    PLAN ADMINISTRATION
6.1    Plan Administrator. The Committee shall be the Plan Administrator as that
term is defined in ERISA. The Plan Administrator shall have the authority to
administer the Plan, subject to its right to designate other organizations or
persons (who also may be employed by any Company) to carry out specific duties,
other than claims processing and review which duty shall be retained by the Plan
Administrator, including but not limited to administration and management
duties; recordkeeping; and preparation of reports and other documents required
to be distributed to Executives and Beneficiaries. The Plan Administrator shall
have no responsibility or authority with regard to the filing of reports and
other documents with respect to the Plan with government authorities, and all
such authority shall instead remain with the Company and the employees who are
designated by the officers of the Company to carry out such responsibilities and
to execute such documents. The Plan Administrator shall be the named fiduciary
under the Plan.
6.2    Determination by Plan Administrator Binding. The Plan Administrator shall
have complete discretionary authority to determine the standard of proof
required in any case, to determine eligibility for Plan benefits, to apply,
construe and interpret the terms of the Plan, to resolve any disputes arising
from language in the Plan and to interpret any ambiguous or uncertain terms
therein. No benefits shall be paid under the Plan unless the Plan Administrator
has approved them. The decisions of the Plan Administrator shall be final and
binding. To the extent required by law, the Plan Administrator shall administer
the Plan on a reasonable and nondiscriminatory basis and shall apply uniform
rules to all persons similarly situated.
6.3    Information to be Furnished by Executives. Executives under the Plan must
furnish the Plan Administrator or its delegate with such evidence, data or
information as the Plan Administrator or its delegate considers necessary or
desirable to administer the Plan. A fraudulent misstatement or fraudulent
omission of fact made by an Executive in a claim for benefits or otherwise may
be used to deny claims for benefits.
6.4    Action by the Company. Any action required or permitted to be taken by
the Company under the Plan shall be by resolution or unanimous written consent
of the Committee.
6.5    Indemnification. To the extent permitted by law, any director, officer or
employee of the Company Group who has acted in good faith in taking any action
in connection with the Plan shall be indemnified by the Company against expenses
(including the amount of any liability imposed in the form of a money judgment,
civil penalty or excise tax, as well as amounts paid in the settlement with
approval of the Company) reasonably incurred by him or her in connection with
any action, suit or proceeding to which he or she may be a party or with which
he or she shall be threatened by reason of actions taken in good faith in
connection with the Plan.
SECTION 7.    DESIGNATION OF BENEFICIARIES
7.1    Designation and Change of Designation. Each Executive shall file with the
Plan Administrator a written designation of one or more persons as the
Beneficiary who, subject to applicable law, shall be entitled to receive the
amount, if any, payable under the Plan upon the Executive’s death. An Executive
may, from time to time, revoke or change a Beneficiary designation without the
consent of any prior Beneficiary by filing a new designation with the Plan
Administrator. The last such designation received by the Plan Administrator
shall be controlling; provided, however, that no designation or change or
revocation thereof, shall be effective unless it is on a form acceptable to the
Plan Administrator and is received by the Plan Administrator prior to the
Executive’s death, and in no event shall it be effective as of a date prior to
such receipt.
7.2    Absence of Valid Designation. If no Beneficiary designation is in effect
at the time of an Executive’s death, if no designated Beneficiary survives the
Executive, or if a designation conflicts with law or is not on a form acceptable
to the Plan Administrator, the Executive’s estate shall be deemed to have been
designated as the Beneficiary and shall receive payment of the amount, if any,
payable under the Plan upon the Executive’s death. If the Plan Administrator is
in doubt as to the right of any person to receive such amount, the Plan
Administrator may retain such amount, without liability for any interest
thereon, until the rights thereto are determined, or the Plan Administrator may
pay such amount to any court of competent jurisdiction, and such payment shall
be a complete discharge of the Plan and the Company Group.
SECTION 8.    AMENDMENT OR TERMINATION
8.1    Amendment. Prior to a Change in Control, the Company reserves the right
to amend the Plan at any time, by action of the Board, without the consent of
any Executive or any other person. All amendments shall be in writing. Prior to
a Change in Control, the Company also reserves the right to add, modify or
eliminate benefits provided under the Plan, without the consent of any Executive
or any other person; provided, however, that any amendment within 24 months
prior to a Change in Control, or a Discharge without Cause or Resignation for
Good Reason that is adverse to any Executive shall not be applicable to such
Executive. Following a Change in Control, until the later of the second
anniversary of the Change in Control or the date on which benefits are no longer
payable under the Plan, no amendment may be made to Section 4, and no amendment
may be made that adversely affects any Executive without such Executive’s
consent; provided, however, that if the Plan is a nonqualified deferred
compensation plan within the meaning of Code Section 409A, the Company, without
any Executive’s consent, shall make such amendments to the Plan as shall be
required to avoid additional income taxes and/or penalties imposed by Code
Section 409A, including without limitation, the elimination or modification of
benefits which the Company in its reasonable judgment determines cannot be
provided as set forth in the Plan in compliance with Code Section 409A, provided
that such elimination or modification shall be made in such manner so as to
preserve the benefits provided by the Plan to the maximum extent possible.
Following the second anniversary of the Change in Control, the Company may amend
the Plan without the consent of an Executive who is not then receiving any
benefits under the Plan attributable to a termination of employment that
occurred after the Change in Control or any other person.
8.2    Termination. While the Company expects to continue the Plan, the Company
reserves the right to terminate the Plan, by action of the Board, at any time
prior to a Change in Control, in whole or in part, without the consent of any
Executive or any other person; provided, however, that any amendment without 24
months prior to a Change in Control that is adverse to any Executive shall not
be applicable to such Executive. Following a Change in Control, the Company may
not terminate the Plan until the later of the second anniversary of the Change
in Control or the date on which benefits are no longer payable under the Plan.
SECTION 9.    CLAIMS PROCEDURE
9.1    Initial Claim for Benefits. The Plan Administrator or its delegate will
generally initiate contact with an Executive who the Plan Administrator believes
may be eligible for benefits under the Plan. An Executive who is not so
contacted, and who believes he or she is entitled to benefits under the Plan,
must submit a written claim to the Plan Administrator within sixty (60) days of
the date of the alleged occurrence giving rise to the claim.
9.2    Information Provided if Claim is Denied. If the Plan Administrator
concludes that the claim should be denied, the Executive shall be notified in
writing of the denial of the claim within ninety (90) days after the Plan
Administrator’s receipt of the claim, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension (which shall not exceed
one hundred eighty (180) days after the Plan Administrator’s receipt of the
claim) shall be furnished to the Executive prior to the termination of the
initial 90-day period. The notice denying the Executive’s claim shall (a) set
forth the specific reason or reasons for the denial, making reference to the
pertinent provisions of the Plan on which the denial is based and identifying
all information and evidence relied upon in connection with the denial; (b)
describe any additional material or information that should be received before
the claim may be acted upon favorably and explain the reason why such material
or information, if any, is needed; (c) inform the Executive of his or her right
pursuant to this Section 9.2 to request review of the decision by the Plan
Administrator and (d) explain the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the Executive’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.
9.3    Appeal of Denied Claim. An Executive may appeal the denial of a claim to
the Plan Administrator by submitting a written request for review within sixty
(60) days after the date on which such denial is received. During this period,
the Executive making the request for review may examine the Plan documents,
records and other information relevant to the Executive’s claim for benefits.
9.4    Decision Upon Review of Denied Claim. The Plan Administrator shall decide
whether or not to grant the claim within sixty (60) days after receipt of the
request for review, but this period may be extended by the Plan Administrator
for up to an additional sixty (60) days in special circumstances. The Plan
Administrator’s decision shall be in writing, shall include specific reasons for
the decision, shall refer to pertinent provisions of the Plan on which the
decision is based, and shall be conclusive and binding on all persons. If the
Plan Administrator, acting through the Company, does not issue a determination
on the claim within the required time period, such claim shall be deemed denied.
SECTION 10.        CODE SECTION 409A COMPLIANCE.
10.1    Construction. With respect to any benefits provided by this Plan that
are subject to Code Section 409A, it is intended that the terms of this Plan
comply with the terms and conditions of Code Section 409A and the regulations
and guidance promulgated thereunder and all provisions of this Plan shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. Notwithstanding the foregoing, the Company
Group shall have any liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.
10.2    Installment Payments. If under this Plan, an amount is to be paid in two
(2) or more installments, for purposes of Code Section 409A, each installment
shall be treated as a separate payment.
10.3    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.
10.4    Specified Employees. Notwithstanding the foregoing, if an Executive is a
“specified employee” of a public corporation (as described in Treas. Reg. §
1.409A-1(i)), then to the extent a separate payment described in this
Section 10) does not fall within the “short-term deferral” exclusion (as
described in Treas. Reg. § 1.409A-1(b)(4)) or the exclusion for separation pay
due to involuntary separation from service (as described in Treas. Reg. §
1.409A-1(b)(9)(iii)), and such separate payment would be paid during the first
six (6) months following the Executive’s separation from service, such payment
shall instead be paid on the first business day following the end of the
six-month period following the Executive’s separation from service.
10.5    Exemptions from Code Section 409A. Notwithstanding anything in this Plan
to the contrary, the severance payments payable hereunder shall be exempt from
Code Section 409A to the extent that:
(a)    Such severance payments will be paid no later than 2½ months following
the end of the calendar year in which the Executive’s Discharge from Employment
without Cause or Resignation for Good Reason occurs, so as to meet the
requirements for a short-term deferral as described in Treas. Reg.
§1.409A-1(b)(4) that is exempt from Code Section 409A; or
(b)    With respect to severance payments that do not fall within the exemption
set forth in Section 10.5(a):
(i)    the severance payments are paid in full no later than December 31 of the
second calendar year following the calendar year in which the Executive’s
Discharge from Employment without Cause or Resignation for Good Reason occurs;
and
(ii)    The amount of severance payments payable to the Executive does not
exceed two times the lesser of the following:
(1)    the Executive’s annual compensation for the calendar year preceding the
calendar year (the “look-back year”) in which the Executive has an Discharge
from Employment without Cause or Resignation for Good Reason. For this purpose,
the Executive’s annual compensation means the Executive’s base pay (plus such
other amounts as are permitted to be included as prescribed in Code
Section 409A) for the look-back year (determined on an annualized basis if the
Executive was employed for less than the full calendar year), as adjusted for
any increase during the look-back year that was expected to continue
indefinitely but for the Executive’s termination of employment; or
(2)    the maximum amount that may be taken into account under a qualified plan
pursuant to Code Section 401(a)(17) for the calendar year in which the
Executive’s Discharge from Employment without Cause or Resignation for Good
Reason occurs.
10.6    Reimbursements. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Code Section 105(b) solely because such
arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expenses was incurred.
SECTION 11.    MISCELLANEOUS
11.1    No Guarantee of Employment. Nothing contained in the Plan shall confer
upon any Executive any right with respect to the continuation of his or her
employment with the Company Group or interfere in any way with the right of the
Company Group, subject to the terms of any separate employment agreement to the
contrary, at any time to terminate such employment. Nothing contained in the
Plan shall constitute a guaranty by the Company or any other Person that the
assets of the Company will be sufficient to pay any benefit hereunder.
11.2    No Alienation of Benefits. Except insofar as may otherwise be required
by law, no amount payable at any time under the Plan shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge, or encumbrance of any kind nor in any manner be
subject to the debts or liabilities of any person, and any attempt to so
alienate or subject any such amount, whether presently or thereafter payable,
shall be void and of no effect whatsoever. If any person shall attempt to, or
shall, alienate, sell, transfer, assign, pledge, attach, charge, or otherwise
encumber any amount payable under the Plan, or any part thereof, or if by reason
of such person’s bankruptcy or other event happening at any such time such
amount would be made subject to such person’s debts or liabilities or would
otherwise not inure to the benefit of such person, then, except as may be
required by applicable law, the Plan Administrator, if it so elects, may direct
that such amount be withheld and that such amount or any part thereof be paid or
applied to or for the benefit of such person, such person’s spouse, child or
other dependents, or any of them, in such manner and proportion as the Plan
Administrator may deem proper.
11.3    No Right, Title, or Interest in Company Assets. No Executive shall have
any right, title, or interest whatsoever in or to any investments which the
Company Group may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company Group and any Executive or any other person. To
the extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts.
11.4    Tax Withholding. The Plan Administrator shall have the right to deduct
from all payments under the Plan an amount sufficient to satisfy all tax
withholding requirements, if any.
11.5    Governing Law. The Plan shall be interpreted, construed and constructed
in accordance with the laws of the State of Delaware without regard to its
conflicts of law provisions, except as may be superseded by applicable laws of
the United States.
11.6    Severability. In the event that any provision of this Plan shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision was not included herein.
11.7    Section Headings. The section headings contained herein are for the
purpose of convenience only, and in the event of any conflict, the text of the
Plan, rather than the section headings, shall control.
11.8    Gender and Number. Where the context admits, words in the masculine
gender shall include the feminine and neuter genders, the singular shall include
the plural and the plural shall include the singular.
11.9    Facility of Payment. When any person entitled to benefits under the Plan
is under a legal disability or in the Plan Administrator’s opinion is in any way
incapacitated so as to be unable to manage his or her affairs, the Plan
Administrator, in its sole discretion, may cause such person’s benefits to be
paid to such person’s legal representative for his or her benefit, or to be
applied for the benefit of such person in any other manner that the Plan
Administrator may determine. Such payment shall constitute a full discharge of
liability of the Plan for such benefits.
IN WITNESS WHEREOF, the Plan is hereby adopted effective as of the date first
set forth above.
PAR PACIFIC HOLDINGS, INC.
By:______________________________
Its:______________________________
 

SCHEDULE A
FORM OF GENERAL RELEASE AND AGREEMENT


This Agreement and General Release (the “Agreement”) is made and entered into
this ____ day of _________, 20__, by and between ________________ (“Executive”)
and Par Pacific Holdings, Inc. (the “Company”).
1.Released Parties. The term “Released Parties”, as used in this Agreement,
shall mean the Company and its subsidiaries and its affiliates (and any
successors thereto) (the “Company Group”) and any of its respective past or
present employees, representatives, administrators, agents, officials, officers,
directors, shareholders, divisions, parents, subsidiaries, predecessors,
successors, affiliates, general partners, limited partners, consultants,
employee benefit plans (and their sponsors, fiduciaries, or administrators),
insurers, or attorneys.
2.    General Release. Executive, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors, and administrators, fully
releases and forever discharges each of the Released Parties from any and all
liability, claims, demands, actions, causes of action, suits, grievances, debts,
sums of money, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees, and remedies of any type, regarding any act or
failure to act that occurred up to and including the date on which Executive
signs this Agreement, including, without limitation, any claims arising or that
arose or may have arisen out of or in connection with Executive’s employment, or
his separation of employment from the Company Group, and including but not
limited to:
all claims, actions or liability under: (1) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act (ADEA), the Americans with
Disabilities Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act; (2) any other federal, state, or local statute, ordinance, or
regulation regarding employment, compensation, unpaid wages, employee benefits,
termination of employment, or discrimination in employment; and (3) the common
law of any state relating to employment contracts, wrongful discharge,
defamation, tort or any other matter.
Executive acknowledges that in exchange for this release, he has received
separate consideration beyond that to which Executive is otherwise entitled
under Company policy or applicable law.
3.    Covenant Not To Sue. Except for an action arising out of a breach of the
terms of this Agreement or failure to provide benefits under the Par Pacific
Holdings, Inc. Severance Plan for Senior Officers (the “Plan”), Executive agrees
never to bring (or cause to be brought) any claim, action or proceeding against
the Company Group or any of the other Released Parties regarding any act or
failure to act that occurred up to and including the date on which the parties
sign this Agreement, including but not limited to any claim, action or
proceeding relating to Executive’s employment or his separation of employment
from the Company Group.
4.    Noncompetition; Nonsolicitation; Confidential Information, etc. Executive
hereby acknowledges that, during and solely as a result of Executive’s
employment by the Company Group, Executive has received and will continue to
receive special training and education with respect to the operations of such
entity(ies) and access to confidential information and business and professional
contacts, all of which is exceptionally valuable to the Company Group and vital
to the success of the Company Group’s business and other related matters. In
consideration of the severance benefits payable to Executive pursuant to the
Plan, the Executive hereby agrees to be bound by and acknowledges the
reasonableness of the following covenants, which are specifically relied upon by
the Company in entering into this Agreement. Executive acknowledges and agrees
that each of the individual provisions of this Section 4 constitutes a separate
and distinct obligation of the Executive to the Company Group, individually
enforceable against Executive.
(a)    Covenant Not to Compete. For the period during which Executive receives
salary continuation payments under the Plan (the “Restricted Period”), Executive
shall not, without the consent of the Board of Directors of the Company, in any
form or any manner, directly or indirectly, on Executive’s own behalf or in
combination with others, become engaged in (as an individual, partner,
stockholder, director, officer, principal, agent, independent contractor,
employee, trustee, lender of money or in any other relation or capacity
whatsoever, except as a holder of securities of a corporation whose securities
are publicly traded and which is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Company Group within the United
States and any foreign country in which the Company Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the management and maintenance of assets in
energy related interests, and the refinement, transportation, marketing and
distribution of crude oil.
(b)    Covenant Not to Solicit Employees. During the Restricted Period,
Executive agrees and covenants that he shall not, for any reason, directly or
indirectly, employ, solicit or endeavor to entice away from the Company Group
(whether for Executive’s own benefit or on behalf of another person or entity),
or facilitate the solicitation, employment or enticement of, any employee of the
Company Group to work for the Executive, any affiliate of Executive or any
competitor of the Company Group, nor shall Executive otherwise attempt to
interfere (to the Company Group’s detriment) in the relationship between the
Company Group and any such employees.
(c)    Covenant Not to Solicit Customers. During the Restricted Period,
Executive agrees and covenants that he shall not, directly or indirectly, in any
form or manner, contact, solicit, or facilitate the contacting or solicitation
of, any Customer of the Company Group for the purpose of competing with the
Business. For purposes of this Agreement, the term “Customer” shall mean and
refer to each person, entity, municipality or other governmental entity that has
a contract with or is actively being solicited by the Company Group to engage in
services within the scope of its Business.
(d)    Covenant of Confidentiality. For a period of five (5) years after the
termination of Executive’s employment with the Company Group, for any reason,
Executive shall not, except in furtherance of the Business of the Company Group
or otherwise with the prior authorization of the Company, in any form or manner,
directly or indirectly, divulge, disclose or communicate to any person, entity,
firm, corporation or any other third party (other than in the course of
Executive’s employment or engagement), or utilize for Executive’s personal
benefit or for the benefit of any competitor or customer of the Company Group
any Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean, but shall not be limited to, any technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of any member of the Company Group or which are licensed by
any member of the Company Group, any financial data or lists of actual or
potential customers or suppliers (including contacts thereat) of the Company
Group, and any information regarding the contracts, marketing and sales plans,
which is not generally known to the public through legitimate origins of the
Company Group. The parties hereto each acknowledge and agree that such
Confidential Information is extremely valuable to the Company Group and shall be
deemed to be a “trade secret.” In the event that any part of the Confidential
Information becomes generally known to the public through legitimate origins
(other than by the breach of this Agreement by Executive or by
misappropriation), or is required to be disclosed by legal, administrative or
judicial process (provided that Executive has provided to the Company reasonable
prior notice of such request and the Company has had a reasonable opportunity,
at its expense, to dispute, defend or limit such request for the Confidential
Information), that part of the Confidential Information shall no longer be
deemed Confidential Information for purposes of this Agreement, but Executive
shall continue to be bound by the terms of this Agreement as to all other
Confidential Information.
(e)    Return of Property. Upon termination of Executive’s employment, Executive
shall promptly deliver to the Company Group all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents or any other documents, including all copies in
any form or media, concerning the Company Group’s Customers, marketing
strategies, products or processes which contain any Confidential Information.
(f)    Equitable Remedies. In the event that Executive breaches any of the terms
or conditions set forth in this Section 4 (collectively, the “Restrictive
Covenants”), Executive stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Company Group and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company Group shall therefore be entitled to seek for and receive from any court
of competent jurisdiction a temporary restraining order, preliminary and
permanent injunctive relief and/or an order for specific performance to protect
its rights and interests and to restrain any violation of this Agreement and
such further relief as the court may deem just and proper, each without the
necessity of posting bond. Following judgment or other final determination by
such court, the non-prevailing party in such proceeding shall pay the costs and
expenses (including court costs and reasonable attorneys’ fees) of the
prevailing party. The Company Group may elect to seek such remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company Group seeking any remedies in another
situation. Such action by the Company Group shall not constitute a waiver of any
of its rights.
(g)    Continuing Obligation. The obligations, duties and liabilities of the
Executive pursuant to Sections 4(a), 4(b), 4(c), 4(d) and 4(e) of this Agreement
are continuing, and for the periods set forth in such provisions hereof are
absolute and unconditional, and shall survive and remain in full force and
effect as provided in each such Section. Notwithstanding anything else contained
in this Agreement to the contrary, the parties hereto agree that in the event,
and at the moment, the Executive breaches any of the terms, duties or
obligations contained in Sections 4(a), 4(b), 4(c), and 4(d) of this Agreement,
then any payments or benefits paid to Executive pursuant to the Plan shall be
returned to the Company Group and all amounts or benefits payable to Executive
pursuant to the Plan shall be forfeited.
5.    Non-Disparagement. Except to the extent such restriction would be
prohibited by or inconsistent with applicable law, executive agrees not to make
any oral or written statement to any third party that disparages, defames, or
reflects adversely upon the Company Group, its products, employees or services.
6.    Return, Forfeiture and/or Recovery of Performance-Based Payments or
Awards. Executive acknowledges and agrees that in the event that (a) pursuant to
the terms or requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or of any applicable laws, rules or
regulations promulgated by the Securities and Exchange Commission from time to
time, and (b) any stock award or other payment is based upon the satisfaction of
financial performance metrics which are subsequently reversed due to a
restatement or reclassification of financial results of the Company (excluding
certain changes in financial statement presentation that may be excluded from
such rules or regulations), then any payments made or awards granted (whether in
cash, equity or other form of payment) to Executive shall be returned and
forfeited or recovered to the extent required and as provided by applicable
laws, rules, regulations or listing requirements.
7.    Governing Law. This Agreement shall be interpreted, construed and
constructed in accordance with the laws of the State of Delaware without regard
to its conflicts of law provisions, except as may be superseded by applicable
laws of the United States.
8.    Severability. In the event that any provision of this Plan shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision was not included herein.
9.    ADEA Waiver. Executive acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Agreement, which contains
releases and waivers. Executive understands that he may take a period of
twenty-one (21) days within which to consider this Agreement. Executive
understands that he may revoke this Agreement during the seven (7) days
following the execution of this Agreement and that the Agreement will not become
effective until that seven-day revocation period has expired. In order to revoke
the Agreement, Executive must sign and send a written notice to the Company
addressed to 800 Gessner Road, Suite 875, Houston, Texas 77024 (attention: Chief
Financial Officer), with a copy to the Secretary of the Company or to such other
designee of the Company, which shall only be effective if the Company receives
it no later than seven (7) days after Executive signs the Agreement. If
Executive revokes the Agreement, he will not be entitled to any of the money,
benefits or other consideration provided to him under the Plan.
10.    Knowing and Voluntary Waiver. Executive acknowledges that: (a) he has
carefully read this Agreement and fully understands its meaning and effect; (b)
he had a full and adequate opportunity and reasonable time period to review this
Agreement with an attorney of his choosing before he signed it; (c) he was not
coerced into signing the Agreement; (d) he agrees to all the terms of the
Agreement and is entering into the Agreement knowingly, voluntarily, and with
full knowledge of its significance; and (e) the only consideration for his
signing the Agreement are the terms stated herein, and no other promises or
representations of any kind have been made by any person or entity to cause him
to sign the Agreement.
11.    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
PAR PACIFIC HOLDINGS, INC.


______________________________        By: _______________________________
[Executive Name]
Dated: _________________________        Dated: _____________________________




23164927.6


        